DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,417,468. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,417,468 discloses the limitations of the Instant Application.
	In re claim 1, U.S. Patent No. 11,417,468 discloses a ceramic electronic device comprising: 
a multilayer chip in which each of a plurality of dielectric layers and each of a plurality of internal electrode layers are alternately stacked, a main component of the dielectric layers being ceramic, the plurality of internal electrode layers being alternately exposed to a first end face and a second end face of the multilayer chip, the first end face facing with the second end face; 
a first external electrode provided on the first end face; and 
a second external electrode provided on the second end face, wherein a silane film is provided on a surface of the ceramic electronic device, wherein an organic compound is provided on the silane film, and has a siloxane bonding (Claim 1).
	In re claim 2, U.S. Patent No. 11,417,468 discloses the ceramic electronic device as claimed in claim 1, as explained above. U.S. Patent No. 11,417,468 further discloses wherein a small molecule cyclic siloxane Dn (n>3) is released from the organic compound at a temperature which is equal to 300 degrees C or more when performing a thermal analysis (Claim 1).
In re claim 3, U.S. Patent No. 11,417,468 discloses the ceramic electronic device as claimed in claim 1, as explained above. U.S. Patent No. 11,417,468 further discloses wherein a small molecule cyclic siloxane D3 (n>3) is released from the organic compound so that a released amount peak appears at a temperature which is equal to 300 degrees C or more when performing a thermal analysis (Claim 2).
In re claim 4, U.S. Patent No. 11,417,468 discloses the ceramic electronic device as claimed in claim 1, as explained above. U.S. Patent No. 11,417,468 further discloses wherein when a molecular weight of the small molecule cyclic siloxane Dn (n>3) is smaller, a released amount of the small molecule cyclic siloxane Dn (n>3) is larger (Claim 3).
In re claim 5, U.S. Patent No. 11,417,468 discloses the ceramic electronic device as claimed in claim 1, as explained above. U.S. Patent No. 11,417,468 further discloses wherein the organic compound is adhered to the surface of the multilayer chip between the first external electrode and the second external electrode (Claim 4).
In re claim 6, U.S. Patent No. 11,417,468 discloses the ceramic electronic device as claimed in claim 1, as explained above. U.S. Patent No. 11,417,468 further discloses wherein a released amount of a small molecule cyclic siloxane D3 per a unit area of the surface of the ceramic electronic device is 0.50 ppm/cm2 or more from 300 degrees C to 600 degrees C (Claim 5).
In re claim 7, U.S. Patent No. 11,417,468 discloses the ceramic electronic device as claimed in claim 1, as explained above. U.S. Patent No. 11,417,468 further discloses wherein a released amount of a small molecule cyclic siloxane D3 per a unit area of the surface of the ceramic electronic device is 30 ppm/cm2 or less from 300 degrees C to 600 degrees C (Claim 6).
In re claim 8, U.S. Patent No. 11,417,468 discloses the ceramic electronic device as claimed in claim 1, as explained above. U.S. Patent No. 11,417,468 further discloses wherein the first external electrode and the second external electrode include a conductive resin layer including a metal component (Claim 8).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US Publication 2019/0103224).
	In re claim 1, Han discloses a ceramic electronic device comprising: 
a multilayer chip (110 – Figure 1, ¶30) in which each of a plurality of dielectric layers (111 – Figure 2, ¶30) and each of a plurality of internal electrode layers (121, 122 – Figure 2, ¶32) are alternately stacked, a main component of the dielectric layers being ceramic (¶3), the multilayer chip having a rectangular parallelepiped shape (Figure 1), the plurality of internal electrode layers (121, 122 – Figure 2) being alternately exposed to a first end face and a second end face (3 and 4 – Figure 1, Figure 2, ¶31) of the multilayer chip, the first end face facing with the second end face (Figure 1, Figure 2), 
a first external electrode (131, 133 – Figure 1, Figure 2, ¶29) provided on the first end face (3 – Figure 1, Figure 2); 
a second external electrode (132, 134 – Figure 2, Figure 2, ¶29) provided on the second end face (4 – Figure 1, Figure 2); and
 wherein a silane film is provided on a surface of the ceramic electronic device,
wherein an organic compound is provided on the silane film, and has a siloxane bonding (¶68-71).
In re claim 5, Han discloses the ceramic electronic device as claimed in claim 1, as explained above. Han further discloses wherein the organic compound is adhered to the surface of the multilayer chip (110 – Figure 1, Figure 2, ¶29) between the first external electrode (131, 133 – Figure 2) and the second external electrode (132, 134 – Figure 2) (¶68-71).


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong eta l. (US Publication 2016/0042864).
In re claim 1, Hong discloses a ceramic electronic device comprising: 
a multilayer chip (100 – Figure 1, Figure 2, ¶24) in which each of a plurality of dielectric layers (112 – Figure 2, ¶25) and each of a plurality of internal electrode layers (114 – Figure 2, ¶25) are alternately stacked, a main component of the dielectric layers being ceramic (¶26), the multilayer chip having a rectangular parallelepiped shape (Figure 1), the plurality of internal electrode layers (114 – Figure 2) being alternately exposed to a first end face and a second end face (Figure 2) of the multilayer chip, the first end face facing with the second end face (left and right surfaces of 110 shown in Figure 2), a first external electrode (left 120 – Figure 1, Figure 2, ¶33) provided on the first end face (left surface of 110 – Figure 2); 
a second external electrode (right 120 – Figure 2) provided on the second end face (right surface of 110 – Figure 2); and
wherein a silane film is provided on a surface of the ceramic electronic device,
wherein an organic compound (130 – Figure 1, Figure 2, ¶24)is provided on the silane film, and has a siloxane bonding (Figure 1, Figure 2) (¶71-76)
In re claim 5, Hong discloses the ceramic electronic device as claimed in claim 1, as explained above. Hong further discloses  the organic compound (130 – Figure 2) is adhered to the surface of the multilayer chip (110 – Figure 2) between the first external electrode (left 120 – Figure 2) and the second external electrode (right 120 – Figure 2) (¶71-76).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Publication 2019/0103224) in view of Ando et al. (US Publication 2017/0098506).
In re claim 9, Han discloses the ceramic electronic device as claimed in claim 1, as explained above. Han does not disclose wherein the first external electrode and the second external electrode include a conductive resin layer including a metal 25component.
Ando discloses an external electrode layer (23 – Figure 4, ¶61) comprising a conductive resin and a metal component (¶61).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode material of Ando to provide for a well-known external electrode structure with desired conductivity. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong eta l. (US Publication 2016/0042864) in view of Ando et al. (US Publication 2017/0098506).
In re claim 9, Hong discloses the ceramic electronic device as claimed in claim 1, as explained above. Hong does not disclose wherein the first external electrode and the second external electrode include a conductive resin layer including a metal 25component.
Ando discloses an external electrode layer (23 – Figure 4, ¶61) comprising a conductive resin and a metal component (¶61).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode material of Ando to provide for a well-known external electrode structure with desired conductivity. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akiyama et al. (JP2012021201A)				Abstract
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848